DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (US 2016/0368104, hereafter “Irisawa”) in view of Toyoda et al. (WO 2011/151894, “Toyoda”). US 9,770,786 is taken to be English-equivalent of the above WO document and portions cited below refer to the US patent.
Regarding claim 1, Irisawa discloses a solder material consisting of, by mass: Sb in an amount of more than 3.0% but 10.0% or less (claim 1), which includes claimed range of >6-8%; Ag in an amount of 3.0% or more (e.g. 4.0%- claim 3), the balance Sn, and the solder is essentially free of Cu ([0055], Table 1- ex. 6; claims 1-3). The ranges taught by Irisawa overlap with the recited respective ranges of Sb, Ag and Sn. Irisawa discloses 5% Sb and 4% Ag (example 6), but is silent as to 6-8% Sb. However, adding such amount is known in the art. Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8% (this is also within 3-10% desired by Irisawa). Toyoda teaches that the Sb content achieves the effect of suppressing an unwanted reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-Ag solder material of Irisawa because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. Thus, Irisawa as modified by Toyoda discloses the claimed constituent amounts in Sn-Ag-Sb solder. Since the Sb and Ag content in combination of Irisawa & Toyoda is identical to the claim, it would intrinsically result in enhancing strength of the solder material to reduce defects and improve reliability. Examiner notes that any incidental impurities are optional and not required to be part of the solder since they are considered incidental and the claim recites “consisting of”, which excludes presence of other elements.
As to claim 20, Irisawa discloses that the solder alloy may include Ag in amount of 4.5% by mass [0044], which meets the claimed amount of not less than 4.5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Furthermore, the claim would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4170472, hereafter “Olsen”) in view of Toyoda et al. (WO 2011/151894, US 9770786, “Toyoda”), and further in view of Amagai et al. (US 7029542, “Amagai”).
Regarding claim 2, Olsen discloses a solder material comprising, by mass: Sb in an amount of 5%, Ag in an amount of 3.5%, the balance Sn, and essentially free of Cu (col. 2 table- alloy C). Olsen discloses 5% Sb, which is very close to recited >5% Sb. Nonetheless, adding >5wt% Sb is known in the art. Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8%. Toyoda teaches that the Sb content achieves the effect of suppressing an undesired reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-based solder material of Olsen because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. 
Olsen fails to disclose Ni in amount of 0.05-0.3 wt%. However, adding nickel to Sn-based solder is known in the art. Amagai teaches adding Ni to a lead-free Sn-based solder in a range of 0.02-0.2 wt% in order to increase the bonding strength of the solder alloy (col. 4, lines 14-19; Table 1 examples; claim 12). This falls within the claimed range of 0.05%-0.3%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 0.02% Ni in the Sn-based solder of Olsen in order to increase bonding strength of the alloy. Thus, Olsen as modified by Toyoda & Amagai above discloses the claimed amounts of respective elements in the Sn-based solder alloy. 
As to claims 3-5, Olsen does not disclose recited amounts of Ge and P. However, Amagai teaches adding Ge and P in small amount of about 0.001-0.05%, preferable amount being 0.002-0.01%, to improve bonding strength by a synergistic effect and prevent the solder alloy from becoming yellow in a high temperature soldering environment (col. 3, lines 20-38; col. 4, lines 24-28, 50-61). This overlaps with claimed range of 0.003-0.01%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited amounts of Ge and P in the Sn-based solder of Olsen because doing so would improve bonding strength and prevent yellowing of the solder alloy in high temperature environment, as suggested by Amagai.
As to claim 6, examiner notes that “for use in joining members…” is an intended use of the solder and does not limit the instant solder composition. The solder material taught by the combination of Olsen, Toyoda and Amagai is identical in composition and is well suitable for joining members made of or plated with Ni, Cu or alloy thereof.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Toyoda & Amagai as applied to claim 2 above, and further in view of Irisawa et al. (US 2016/0368104).
As to claim 21, Olsen is silent as to the solder having 4.5% by mass Ag. However, Irisawa (also directed to Sn-based solder material comprising Sb and Ag) teaches that the solder alloy may include Ag in amount of 4.5% by mass [0044], which meets the claimed amount of not less than 4.5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Irisawa teaches that by including Ag in the described range, the solder alloy can suppress electromigration [0045]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 4.5% Ag in the solder alloy of Olsen because doing so would suppress electromigration, as suggested by Irisawa. Furthermore, the claim would have been obvious since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,727,194 (Watanabe). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of issued Watanabe’s patent discloses instantly recited amounts of Sb, Ag and Sn, as well as P & Ge (claims 4-7) in the solder material.

Response to Amendment and Arguments
Applicant’s arguments, filed 4/26/22, with respect to claims 1-2 have been fully considered but are not persuasive for following reasons. Examiner also notes that new grounds of rejection(s) have been made for added claims 20-21. 
Regarding claim 1, Applicant argues (pg. 2 of Remarks):
More specifically, the difference in alloy constituents/compositions and/or properties in soldering material consisting of Sn-Sb-Ag versus other soldering materials comprising Sn- Cu, result in unpredictable material property changes. Therefore, such a difference can be patentably significant in this art field of soldering material/alloy. 
Accordingly, the advantageous effects and properties of the solder alloys disclosed in the present application and the cited documents are only achieved when all of the explicitly indicated constituent elements are present as recited or disclosed. These the advantageous effects and properties can and often change unpredictably and unexpectedly when their compositions or constituents change. Therefore, due to the unpredictable nature of property change, these the advantageous effects and properties are considered unpredictable and as unexpected results. 
Here, both Irisawa and Toyoda discloses soldering material compositions different from the claim 1's soldering material consisting of" Sb, Ag, and Sn, wherein "Cu is present as no more than one of the incidental impurities such that the solder material is essentially free of Cu". Therefore, for the reasons discussed above, the resulting soldering property by a change in compositions or constituents cannot be predictable or expected due to the random nature of molecular arrangement exhibiting resulting property. A person with ordinary skill in the art cannot be motivated to simply combine or modify soldering compositions from different references expecting a predictable result of a property, due to the random nature of the resulting property. There would not be any reasonable expectation of success simply based on the Serial No. 16/290,401teachings of different soldering materials exhibiting properties that would unpredictably and randomly change. 

In response, examiner first notes that proposed combination of Irisawa and Toyoda also discloses a solder material consisting of Sn-Sb-Ag, it does not include Cu. Consequently, Applicant’s above arguments that there is a difference in alloy constituents/composition in claimed solder material vs. prior art, thereby leading to unpredictable material property changes, is factually deficient and misleading. Secondly, regarding the unpredictable or unexpected properties of the solder material, Applicant has merely made allegations without describing actual properties and evidence thereof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art (see MPEP 716.01(c)). Therefore, examiner contends that above arguments based on unpredictable properties or unexpected results are not convincing.
Applicant further argues (pg. 3 of Remarks):
For example, the filed application at paras. [0022-06] supports that, when the compositions meet the ranges recited in claim 1 with Cu no more than one of the incidental impurities, The elongation of the material at 100 °C, which indicates the ductility, unexpectedly increased by "about 102 to 108%". Experimental data in the filed application at Table 1 evidence such unexpected results.
The filed application at para. [0032] discloses that the addition of the Copper element in fact decreases the joining strength.
The filed application at para. [0032] discloses that Cu-Sn alloy such as Cu3Sn and Cu- Sb alloy are easily formed from Sn and Sb ... However, these alloys are not so preferable in view of joining strength". The filed application at para. [0032] in fact discloses a solution of adding Ni in the solder material for soldering copper containing object such as copper pipes.

In response, examiner notes that paragraph [0022] in original specification states: “The solder material mainly contains Sn, Ag and Sb within the above composition ranges to achieve high ductility at high temperature.” This paragraph neither mentions having Cu present as recited in claim 1 nor describes actual values of ductility. Moreover, the experimental data in Table 1 [0067] of original specification shows that the elongation of comparative examples 1-2 is 49 or 50 at 100 °C while that of examples 1-2 of the present invention results in elongation of 53 at 100 °C, which comes out to be only 6-8% increase. This does not appear to be significant or unexpected increase. It is not clear how Applicant has calculated unexpected increase of 102-108%, which seems to be lacking factual evidence. Concerning addition of copper in paragraph [0032], examiner notes that proposed combination of prior art does not include any copper and therefore, this line of argument is not pertinent.
Applicant also argues (pg. 5-6 of Remarks):
Regarding Toyoda, the Office Action asserts that "Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8% (this is also within 3-10% desired by Irisawa)." 
Moreover, contrary to the Office Action's assertion at page 3, lines 8 to 10, Toyoda teaches that the Sb content achieves the effect only when Sb works with Cu. 
For example, Toyoda in fact suggests adding Cu to the compositions. For example, Toyoda's Table 3, as illustrated below, suggests additions of Cu in 7 out of the 8 example compositions. 
Moreover, Toyoda does not recognize the unexpected results when [1] the recited ranges of Sb, Ag and Sn in claim 1 are met and [2] "Cu is present as no more than one of the incidental impurities such that the solder material is essentially free of Cu".
Toyoda discloses indiscriminate inclusion of Cu in the compositions. Toyoda at col. 5, lines 55-64, as applied in the Office Action, discloses "Sn-Ag-Sb alloy powder or a Sn-Ag-Cu- Sb alloy powder" (Emphasis added).
Moreover, since both Irisawa and Toyoda suggest inclusion of Cu, a person with ordinary skill in the art in view of these references would not have been motivated to eliminate Cu from the composition. In view of Toyoda, a person having ordinary skill in the art would have been motivated to add Cu compositions when the Sb is in a range "not less than 6.0% by mass and not more than 8.0% by mass Sb" or motivated to add 2 mass % of Sb.

In response, examiner respectfully disagrees and submits that argument of “Toyoda teaches that the Sb content achieves the effect only when Sb works with Cu” is simply Applicant’s opinion, uncorroborated by factual support in prior art. Toyoda does not suggest that Sb content achieves the effect only when Sb works with Cu. In fact, Toyoda teaches adding Sb to only Sn-Ag solder alloy (col. 5, lines 55-64), which does not include any Cu. Therefore, Toyoda teaches a Sn-Ag-Sb solder alloy without any Cu. Similarly, Irisawa discloses Sn-Sb-Ag solder alloy without any Cu (Table 1- example 6).  Examiner acknowledges that both Irisawa and Toyoda also discloses other examples of Sn-Sb solder alloys including Cu, however, they are alternatives which were not relied upon in any rejection. Accordingly, above arguments based on inclusion of Cu in the solder alloy are not convincing. Moreover, all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose. “A non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 126 USPQ 383 (CCPA 1960). 
Regarding claim 2, Applicant again repeats similar arguments based on unpredictable properties and unexpected results (pg. 7-8 of Remarks). Examiner refers to above response concerning unpredictable properties and unexpected results, which lacks supporting factual evidence.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735